Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                      Mar 30 2012, 9:27 am
court except for the purpose of establishing
the defense of res judicata, collateral                               CLERK
                                                                    of the supreme court,

estoppel, or the law of the case.                                   court of appeals and
                                                                           tax court




ATTORNEYS FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

JOHN P. REED                                    TERRANCE L. SMITH
Abrahamson, Reed & Bilse                        Smith & DeBonis, LLC
Hammond, Indiana                                Schererville, Indiana

DAVID E. WICKLAND
Munster, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

STATE OF INDIANA,                               )
LITTLE CALUMET RIVER BASIN                      )
DEVELOPMENT COMMISSION,                         )
                                                )
       Appellant-Plaintiff,                     )
                                                )
              vs.                               )      No. 45A03-1106-PL-261
                                                )
GARY MURPHY and LAKE COUNTY                     )
TREASURER,                                      )
                                                )
       Appellees-Defendants.                    )


                      APPEAL FROM THE LAKE SUPERIOR COURT
                           The Honorable John R. Pera, Judge
                             Cause No. 45D10-0702-PL-43



                                      March 30, 2012
                    MEMORANDUM DECISION—NOT FOR PUBLICATION


BRADFORD, Judge.

        In this eminent domain action, Appellant-Plaintiff State of Indiana, Little Calumet

River Basin Development Commission (“the Commission”) appeals a jury verdict of

$332,172 in damages to Appellees-Defendants Gary Murphy and the Lake County Treasurer1

(hereinafter, “Murphy”), for multiple easements placed on Murphy‟s property by the

Commission. Upon appeal, the Commission argues that the trial court abused its discretion

in excluding evidence that Murphy had purchased the property at a tax sale for $3900. The

Commission also argues that the jury‟s verdict was excessive and against the manifest weight

of the evidence. We affirm.

                             FACTS AND PROCEDURAL HISTORY

        In October 2003, Murphy, a businessman and developer, purchased undeveloped

property located at 8013 Indianapolis Boulevard in Hammond, Indiana. The property, which

lay on a floodplain, was on the eastern side of Indianapolis Boulevard, with I-80/I-94 to its

north and the Little Calumet River to its south. The property consisted of 5.194 acres, 4.632

of which were zoned “commercial,” and the remainder of which was zoned “open space.”

Murphy purchased the property at a tax sale.




        1
            The Lake County Treasurer had an interest in the property to the extent that property taxes were
owed.


                                                      2
        On December 28, 2006, the Commission filed an eminent domain action seeking to

appropriate various easements on the property for flood control and other purposes.2 On

April 17, 2007, the trial court entered an order of appropriation and condemnation granting

the Commission‟s action for easements and appointing three appraisers to assess the value of

the property for purposes of awarding damages. In a May 14, 2007 order, the trial court

issued instructions to the appraisers, including that they could consider the “highest and best

use” for the property in determining its fair market value. On June 1, 2007, the appraisers

filed a report in which they valued the appropriated property at $23,000. Both the

Commission and Murphy filed an exception to the appraisers‟ assessment, with the

Commission arguing that the assessed value was too high, and Murphy arguing that it was

too low. The Commission subsequently tendered $23,000 to the Lake Superior Court and

offered to settle with Murphy for this amount. Murphy did not accept the offer.

        Prior to trial, on June 10, 2010, Murphy filed a motion in limine seeking to exclude

any mention or evidence of the price he paid for the property at the tax sale. This requested

exclusion encompassed any witness testimony, either on direct or cross-examination; or any

mention during voir dire, opening statements, or closing argument. The Commission

objected to the motion. During a February 4, 2011 hearing, the trial court granted the motion.

        At the February 7-11, 2011 trial, several witnesses testified regarding the fair market

value of the property. Murphy presented testimony from licensed real estate broker and



        2
          The easements deprived the property of practically all, if not all, of its value. The record indicates
that the Commission would ultimately hold the deed to the property.


                                                       3
“level two assessor appraiser”3 Edward Krusa and from licensed real estate appraiser Jeff

Vale, who testified that the property was worth $1,829,520 and $778,400, respectively. Tr. p.

69. The Commission presented witnesses who assessed the property at significantly lower

values: the court-appointed appraisers, who valued the property at $23,000; and two private

appraisers, Jerry Kulik and Robert Gorman, who valued the property at $19,000 and $4000,

respectively. At no point during trial did the Commission object or make an offer of proof

regarding the price at which Murphy had purchased the property at the tax sale. Following

trial, the jury awarded Murphy damages in the amount of $332,172. The trial court entered

judgment on that amount, and on April 6, 2011, final judgment in that amount, plus interest,

costs and fees, minus the $23,000 already paid, for a total judgment of $423,010.24 in favor

of Murphy and against the Commission. On March 11, 20011, 2011, the Commission filed a

motion to correct error claiming that the verdict was excessive and unsupported by the

evidence. The trial court set a hearing for May 17, 2011 on the matter, and a response date

for Murphy of April 1. Murphy did not file his response until April 13, 2011, causing the

Commission to file a motion to strike his response on April 19, 2011. The trial court granted

the Commission‟s motion to strike but denied its motion to correct error. This appeal

follows.




        3
         According to Krusa, a “level two assessor appraiser” is a certification for attending classes and taking
examinations to create a foundation for determining property values for tax, market value, and use purposes.
The Commission objected to Krusa‟s qualifications at trial, which the trial court overruled.


                                                       4
                             DISCUSSION AND DECISION

       Upon appeal, the Commission challenges the trial court‟s judgment by claiming that it

abused its discretion in excluding evidence or mention of the price Murphy paid for the

property at the tax sale. The Commission also argues that the verdict is against the weight of

the evidence.

                                      I.      Evidence

       The trial court granted Murphy‟s motion in limine excluding any mention or evidence

of the price he paid for the property at the tax sale. At trial, the Commission did not make an

offer of proof or raise an objection to the exclusion of such evidence. Murphy argues that the

Commission has therefore waived this claim.

       Only trial objections, not motions in limine, are effective to preserve claims of error

for appellate review. Raess v. Doescher, 883 N.E.2d 790, 796 (Ind. 2008). “A trial court‟s

ruling on a motion in limine does not determine the ultimate admissibility of the evidence;

that determination is made by the trial court in the context of the trial itself.” Gibson v.

Bojrab, 950 N.E.2d 347, 350 (Ind. Ct. App. 2011) (citing Clausen v. State, 622 N.E.2d 925,

927 (Ind. 1993). “„Absent either a ruling admitting evidence accompanied by a timely

objection or a ruling excluding evidence accompanied by a proper offer of proof, there is no

basis for a claim of error.‟” Gibson, 950 N.E.2d at 350 (quoting Hollowell v. State, 753

N.E.2d 612, 615-16 (Ind. 2001)).

       Here, the Commission is relying exclusively upon its motion in limine to preserve this

claim for appeal. As the above authority demonstrates, motions in limine are generally


                                              5
inadequate to preserve claims for appellate review. The Commission does not dispute this

general rule but points out that occasional exceptions exist and should apply in the instant

case. The Commission relies upon Vehorn v. State, 717 N.E.2d 869, 872-73 (Ind. 1999) and

Baker v. State, 750 N.E.2d 781, 785 (Ind. 2001) for this proposition. In Vehorn, the trial

court assured counsel that his motion in limine would also serve as a timely objection at trial.

717 N.E.2d at 872-73. In Baker, defense counsel engaged in a sidebar colloquy with the trial

court immediately before certain testimony was presented at trial, and the trial court

implicitly reaffirmed its motion in limine excluding it. 750 N.E.2d at 786-87. Here, neither

such circumstance occurred, nor were there any facts suggesting that Murphy‟s tax sale

purchase price was an issue before the court the day of trial. The trial court merely sustained

Murphy‟s motion in limine after the parties presented their arguments in a hearing occurring

three days before trial. Given the Commission‟s failure to raise the instant claim within the

context of the trial, we must conclude that it is waived.

                                        II.    Verdict

       The Commission additionally challenges the jury‟s $332,172 verdict by claiming that

it is against the weight of the evidence. Jury damage awards are entitled to great deference

from appellate courts. Raess, 883 N.E.2d at 795. A damage award will not be reversed if it

“falls within the bounds of the evidence.” Id. (quoting Sears Roebuck & Co. v. Manuilov,

742 N.E.2d 453, 462 (Ind. 2001) (internal quotation omitted)). We “„look only to the

evidence and inferences therefrom which support the jury‟s verdict,‟ and will affirm it „if

there is any evidence in the record which supports the amount of the award, even if it is


                                               6
variable or conflicting[.]‟” Id. (quoting Manuilov, 742 N.E.2d at 462 (internal quotation

omitted)).

       We must conclude that the verdict fell within the bounds of the evidence. There is no

dispute that there was expert evidence at trial demonstrating that, at the time of the taking,

the property was worth as little as $4000 or as much as $1,829,520. The verdict falls

comfortably within these bounds. In challenging the verdict, the Commission claims that the

jury‟s verdict must have been based upon its acceptance of Vale‟s testimony during cross-

examination that, if certain assumptions relating to zoning and wetlands mitigation were

made, the property would be worth $332,172. The Commission further argues that this

valuation did not take into account certain necessary costs for access to the property. While

the jury‟s verdict may have exactly matched one part of Vale‟s testimony, we will not

speculate regarding the basis upon which the jury reached its verdict, or which facts the

verdict was likely based upon, so long as the verdict lies within the bounds of the evidence.

The Commission‟s argument requires that we engage in such speculation, not only with

respect to the verdict, but also with respect to the allegedly necessary factors missing from

the verdict‟s calculus. As is evident here, real estate appraisals are based upon any number

of factors, many of which are themselves based upon speculation, and we will not substitute

our evaluation of their relative weight and merit for the jury‟s.

       The judgment of the trial court is affirmed.

KIRSCH, J., and BARNES, J., concur.




                                              7